Lumpkin, J.
1. Where it is material to explain how or why a search for property was made, it is competent to show that this was done in consequence of information received. But statements conveying such information are not admissible as affirmative proof of the facts contained in them. Lyman v. State, 69 Ga. 404; Stevens v. State, 77 Ga. 310; Foster v. Atlanta Rapid Transit Co., 119 Ga. 675; Collins v. State, 88 Ga. 347.
2. Where the evidence failed to prove the offense charged except by considering statements, not under oath, made by a person since deceased, a verdict of guilty was not supported by the evidence.

Judgment reversed.


All the Justices concur.